Exhibit 10.3.22

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of the 23rd day of March,
2005, by and between MASSBANK, a Massachusetts savings bank with its main office
in Reading, Massachusetts (the “Bank”), and William F. Rivers (the “Executive”).

 

WITNESSETH

 

WHEREAS, the Executive became an employee of the Bank as of September 27, 2004;
and

 

WHEREAS, the parties hereto desire to provide for the Executive’s continued
employment by the Bank and to delineate the Executive’s and the Bank’s rights
and obligations arising in connection therewith, including in the event of a
Change in Control (as defined herein) subject to the terms and conditions set
forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Bank and the Executive agree as follows:

 

1. Employment. The Bank agrees to employ the Executive and the Executive agrees
to serve in the employ of the Bank on the terms and conditions hereinafter set
forth.

 

2. Capacity. The Executive shall serve as an officer of the Bank in such
capacity as the Board of Directors may from time to time determine. In such
capacity the Executive shall, subject to the By-laws of the Bank and to the
direction of its President, Board of Directors and other appropriate officers,
have responsibility for such functions and duties as he may be directed from
time to time by the President or other appropriate officer of the Bank.

 

3. Term. Subject to the applicable provisions herein, the term of the
Executive’s employment hereunder shall be for two years from the date hereof;
provided, however, that the term shall be extended automatically by an
additional one day commencing on the first day following the date hereof and on
each subsequent day thereafter, unless either the Executive or the Bank gives
written notice to the other of such party’s election not to extend the term of
this Agreement. The last day of the term of the Executive’s employment
hereunder, as so extended from time to time, is herein sometimes referred to as
the “Expiration Date.”

 

4. Compensation and Benefits. The regular compensation and benefits payable to
the Executive under this Agreement shall be as follows:

 

(a) Salary. For all services rendered by the Executive under this Agreement, the
Bank shall pay the Executive a salary equal to his present salary at the Bank,
subject to increase from time to time in the sole discretion of the Board of
Directors upon the recommendation of the Compensation Committee or the Chief
Executive Officer of the Bank. The Executive’s salary shall be payable in
periodic installments in accordance with the Bank’s usual practices for its
executives.



--------------------------------------------------------------------------------

(b) Regular Benefits. The Executive shall also be entitled to participate in
those medical insurance plans, life insurance plans, disability income plans,
retirement plans, bonus incentive plans and other benefit plans from time to
time in effect generally for executives of the Bank. Such participation shall be
subject to (i) the terms of the applicable plan documents, (ii) generally
applicable policies of the Bank and (iii) the discretion of the Board of
Directors of the Bank or any administrative or other committee provided for in
or contemplated by such plan.

 

(c) Business Expenses. The Bank shall reimburse the Executive for all reasonable
travel and other business expenses incurred by him in the performance of his
duties and responsibilities, subject to the Bank’s usual practices and policies
in connection therewith and to such reasonable requirements with respect to
substantiation and documentation as may from time to time be specified by the
Bank.

 

(d) Vacation. The Executive shall be entitled to vacation in accordance with the
Bank’s usual practices for its executives.

 

5. Extent of Service. During his employment hereunder, the Executive shall
devote his full business time, best efforts and business judgment, skill and
knowledge to the advancement of the interests of the Bank and to the discharge
of his duties and responsibilities hereunder. The Executive shall comply at all
times with all Bank policies. He shall not engage in any other business
activity, except as may be approved by the President of the Bank or its Board of
Directors; provided, however, that nothing herein shall be construed as
preventing the Executive from:

 

(a) Investing his assets in a manner not prohibited by Section 9 hereof, and in
such form or manner as shall not require any material services on his part in
the operations or affairs of the companies or other entities in which such
investments are made;

 

(b) Serving on the board of directors of any company, subject to the approval of
the Chief Executive Officer of the Bank and the prohibitions set forth in
Section 9 and provided that he shall not be required to render any material
services with respect to the operations or affairs of any such company; or

 

(c) Engaging in religious, charitable or other community or non-profit
activities which do not impair his ability to fulfill his duties and
responsibilities under this Agreement.

 

6. Termination. Notwithstanding the provisions of Section 3 hereof, the
Executive’s employment hereunder may be terminated without any breach of this
Agreement under the following circumstances:

 

(a) Death. In the event of the Executive’s death during the Executive’s
employment hereunder, the Executive’s employment shall terminate on the date of
his death.

 

(b) Disability. In the event of the Executive’s “disability” during the
Executive’s employment hereunder, the Executive’s employment may be terminated
by the Bank. For purposes of this Agreement, “disability” shall mean the
Executive’s incapacity due to physical or mental illness which has caused the
Executive to be absent from the full-time performance of his

 

2



--------------------------------------------------------------------------------

duties with the Bank for a period of six consecutive months if the Bank shall
have given the Executive a notice of termination and, within 30 days after such
notice is given, the Executive shall not have returned to the full-time
performance of his duties.

 

(c) Termination by the Bank for Cause. The Executive’s employment hereunder may
be terminated for “cause” without further liability on the part of the Bank
effective immediately upon a determination of the President or the Board of
Directors that such “cause” exists. For purposes hereof, any one or more of the
following shall constitute “cause” for such termination:

 

(i) Dishonesty of the Executive with respect to the Bank or any affiliate
thereof;

 

(ii) Commission by the Executive of a crime punishable as a felony;

 

(iii) Failure by the Executive to perform in a satisfactory manner a substantial
portion of his duties and responsibilities hereunder; or

 

(iv) Breach by the Executive of any term of this Agreement, including without
limitation Section 9 hereof.

 

(d) Termination by the Bank Without Cause. The Executive’s employment with the
Bank may be terminated without cause at any time by the Bank.

 

(e) Termination by the Executive. The Executive’s employment with the Bank may
be terminated by Executive at any time, including for Good Reason following a
Change in Control. For purposes of this Agreement, Good Reason shall mean the
occurrence of any of the following events:

 

(i) A substantial adverse change, not consented to by the Executive, in the
nature or scope of the Executive’s title, responsibilities, authorities, powers,
reporting relationship, functions or duties from the title, responsibilities,
authorities, powers, reporting relationship, functions or duties exercised by
the Executive immediately prior to the Change in Control; or

 

(ii) A reduction in the Executive’s annual base salary as in effect on the date
hereof or as the same may be increased from time to time; or

 

(iii) The relocation of the Bank’s offices at which the Executive is principally
employed immediately prior to the date of a Change in Control to a location more
than 25 miles from such offices, or the requirement by the Bank for the
Executive to be based anywhere other than the Bank’s offices at such location,
except for required travel on the Bank’s business to an extent substantially
consistent with the Executive’s business travel obligations immediately prior to
the Change in Control; or

 

(iv) The failure by the Bank to pay to the Executive any portion of his
compensation or to pay to the Executive any portion of

 

3



--------------------------------------------------------------------------------

an installment of deferred compensation under any deferred compensation program
of the Bank within 15 days of the date such compensation is due without prior
written consent of the Executive; or

 

(v) Breach by the Bank of any provision of this Agreement or any other agreement
that may exist from time to time between the Executive and the Bank that
provides for the payment of any compensation or benefits to Executive; or

 

(vi) The failure by the Bank to obtain and deliver to the Executive an effective
agreement from any successor to assume and agree to perform this Agreement.

 

(f) Date of Termination. “Date of Termination” shall mean: (A) if Executive’s
employment is terminated by his death, the date of his death; (B) if Executive’s
employment is terminated by reason of his disability, 30 days after the date on
which a notice of termination is given, (C) if Executive’s employment is
terminated by the Bank without cause, 60 days after the date on which a notice
of termination is given; and (D) if Executive’s employment is terminated for any
other reason, the date on which a notice of termination is given.

 

7. Compensation Upon Termination.

 

(a) Termination Due to Death. If Executive’s employment terminates by reason of
his death, the Bank shall, within 90 days of death, pay in a lump sum cash
payment to such person as Executive shall designate in a notice filed with the
Bank or, if no such person is designated, to Executive’s estate, Executive’s
accrued and unpaid salary to the date of his death, plus his accrued and unpaid
incentive compensation, if any. Upon the death of Executive, all unvested stock
options granted to Executive shall immediately vest and become fully
exercisable, and Executive’s estate or other legal representatives shall have
one year from the Date of Termination, to exercise all stock options granted to
Executive. All other stock-based grants and awards held by Executive shall vest
upon the death of Executive. For a period of one year following the Date of
Termination, the Bank shall pay such health insurance premiums as may be
necessary to allow Executive’s spouse and dependents to receive health insurance
coverage substantially similar to coverage they received prior to the Date of
Termination. In addition to the foregoing, any payments to which Executive’s
spouse, beneficiaries, or estate may be entitled under any employee benefit plan
shall also be paid in accordance with the terms of such plan or arrangement.
Such payments, in the aggregate, shall fully discharge the Bank’s obligations
hereunder.

 

(b) Disability. In the event of termination pursuant to Section 6(b), the Bank
shall, within 90 days of the Date of Termination, pay to the Executive in a lump
sum cash payment Executive’s accrued and unpaid salary to the Date of
Termination, plus his accrued and unpaid incentive compensation, if any. In
addition, the Executive shall be entitled to the following benefits, subject to
the Executive signing a general release of claims (other than claims for the
right to receive the payments or benefits set forth in this Section 7(b)) in a
form and manner satisfactory to the Bank:

 

(i) The Executive shall continue to receive his full salary under Section 4(a)
of this Agreement until the earlier of his death, his becoming eligible for
disability income under the Bank’s disability income plan or two years following
the Date of Termination;

 

4



--------------------------------------------------------------------------------

(ii) For a period of two years following the Date of Termination, the Bank shall
pay such health insurance premiums as may be necessary to allow Executive and
Executive’s spouse and dependents to receive health insurance coverage
substantially similar to coverage they received immediately prior to the Date of
Termination; and

 

(iii) All unvested stock options granted to Executive shall immediately vest and
become exercisable, and the Executive or his legal representative shall have one
year from the Date of Termination to exercise all stock options, subject to the
provisions of Section 9(c). All other stock-based grants and awards held by
Executive shall immediately vest upon the Date of Termination.

 

(c) Termination by the Bank for Cause. In the event of termination pursuant to
Section 6(c), the Bank shall, within 90 days of the Date of Termination, pay to
the Executive in a lump sum cash payment Executive’s accrued and unpaid salary
to the Date of Termination. Thereafter, the Bank shall have no further
obligation to Executive except as otherwise expressly provided under this
Agreement, provided that any such termination shall not adversely affect or
alter Executive’s rights under any employee benefit plan of the Bank in which
Executive, at the Date of Termination, has a vested interest, unless otherwise
provided in such employee benefit plan or any agreement or other instrument
attendant thereto. In addition, in the event of termination pursuant to Section
6(c)(i) or (ii), all stock options held by Executive as of the Date of
Termination shall immediately terminate and be of no further force and effect,
and all other stock-based grants and awards shall be cancelled or terminated in
accordance with their terms.

 

(d) Termination by the Bank Without Cause. In the event of termination pursuant
to Section 6(d), the Bank shall, within 90 days of the Date of Termination, pay
to the Executive in a lump sum cash payment Executive’s accrued and unpaid
salary to the Date of Termination, plus his accrued and unpaid incentive
compensation, if any. In addition, the Executive shall be entitled to the
following benefits, subject to the Executive signing a general release of claims
(other than claims for the right to receive the payments or benefits set forth
in this Section 7(d)) in a form and manner satisfactory to the Bank:

 

(i) The Bank shall within 30 days following the Date of Termination pay
Executive in a lump sum cash payment an amount equal to two times the sum of (A)
Executive’s current base salary and (B) the greater of (1) his immediate prior
fiscal year’s bonus or (2) the average of the Executive’s bonus for the
immediate past three fiscal years;

 

(ii) Upon the Date of Termination, each unvested stock option and any other
stock-based grants and awards held by Executive shall immediately vest and
become exercisable by the Executive. Subject to the provisions of Section 9(c),
each such stock option may be exercised by Executive within 180 days after the
Date of Termination;

 

5



--------------------------------------------------------------------------------

(iii) In addition to any other benefits to which Executive may be entitled in
accordance with the Bank’s then existing severance policies, the Bank shall, for
a period of two years commencing on the Date of Termination, pay such health
insurance premiums as may be necessary to allow Executive and Executive’s spouse
and dependents to continue to receive health insurance coverage substantially
similar to coverage they received immediately prior to the Date of Termination;
and

 

(iv) Except as expressly set forth in this Section 7(d) or required by
applicable law, the Executive shall not be entitled to any other payments or
benefits from the Bank following his termination without cause.

 

Notwithstanding the foregoing, the terms of this Section 7(d) shall not apply to
a termination with respect to which Executive is entitled to receive benefits
pursuant to Section 8(c).

 

(e) Termination by the Executive. In the event of termination pursuant to
Section 6(e), the Bank shall, within 90 days of the Date of Termination, pay to
the Executive in a lump sum cash payment Executive’s accrued and unpaid salary
to the Date of Termination. Thereafter, the Bank shall have no further
obligation to Executive except as otherwise expressly provided under this
Agreement, provided that any such termination shall not adversely affect or
alter Executive’s rights under any employee benefit plan of the Bank in which
Executive, at the Date of Termination, has a vested interest, unless otherwise
provided in such employee benefit plan or any agreement or other instrument
attendant thereto. In addition, subject to the provisions of Section 9(c), all
vested but unexercised stock options held by Executive as of the Date of
Termination must be exercised by Executive within three months following the
Date of Termination or by the end of the option term, if earlier. All other
stock-based grants and awards held by Executive shall vest or be canceled upon
the Date of Termination in accordance with their terms. Notwithstanding the
foregoing, the terms of this Section 7(e) shall not apply to a termination with
respect to which Executive is entitled to receive benefits pursuant to Section
8(c).

 

8. Certain Change in Control Payments.

 

(a) Purpose. The provisions of this Section 8 shall apply if the Date of
Termination is within 24 months after the first event constituting a Change in
Control. The provisions of this Section 8 shall terminate and be of no further
force or effect beginning on the second anniversary of a Change in Control.

 

(b) A “Change in Control” shall be deemed to have occurred in any one of the
following events:

 

(i) Any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934 (the “Act”)) becomes a “beneficial owner” (as
such term is defined in Rule 13d-3 promulgated under the Act) (other than
MASSBANK Corp. (“the Company”), any trustee or other fiduciary holding
securities under an employee

 

6



--------------------------------------------------------------------------------

benefit plan of the Company, or any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company), directly or indirectly, of securities
of the Company representing fifty percent (50%) or more of the combined voting
power of the Company’s then outstanding securities;

 

(ii) Persons who, as of the date hereof, constituted the Company’s Board of
Directors (the “Incumbent Board”) cease for any reason, including without
limitation as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board of Directors of the
Company, provided that any person becoming a director of the Company subsequent
to October 1, 2002 whose election was approved by at least a majority of the
directors then comprising the Incumbent Board shall, for purposes of this
Agreement, be considered a member of the Incumbent Board;

 

(iii) The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation or other entity, other than (A) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 60% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as hereinabove defined) acquires more than 50% of the combined voting
power of the Company’s then outstanding securities; or

 

(iv) The stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

(c) Severance Payment. In the event within 24 months after a Change in Control
the Executive’s employment is terminated by the Bank without cause (pursuant to
Section 6(d)) or by the Executive for Good Reason (pursuant to Section 6(e)),
then in lieu of the benefits provided in Sections 7(d) and 7(e) above the
Executive shall be entitled to the following benefits, subject to signing by
Executive of a general release of claims (other than claims for the right to
receive the payments or benefits set forth in this Section 8) in a form and
manner satisfactory to the Bank:

 

(i) The Bank shall pay to the Executive an amount equal to three times the “base
amount” (as such term is defined in Section 280G(b)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”)) applicable to the Executive, payable in
one lump-sum cash payment no later than 30 days following the Date of
Termination (as such term is defined in Section 6(f)); and

 

(ii) All unvested stock options and other stock based awards granted to
Executive shall immediately vest and become exercisable by the Executive. Each
such stock option, may be exercised by Executive within 180 days after the Date
of Termination

 

7



--------------------------------------------------------------------------------

(iii) In addition to any other benefits to which the Executive may be entitled
in accordance with the Bank’s then existing severance policies, the Bank shall,
for a period of three years commencing on the Date of Terminations, pay such
health insurance premiums as may be necessary to allow Executive and Executive’s
spouse and dependents to continue to receive health insurance coverage
substantially similar to coverage they received immediately prior to the Date of
Termination.

 

(d) Additional Limitation.

 

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that any compensation, payment or distribution by the Bank to or for the benefit
of Executive, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise (the “Severance Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code the following
provisions shall apply:

 

(A) If the Severance Payments, reduced by the sum of (1) the Excise Tax and (2)
the total of the Federal, state, and local income and employment taxes payable
by Executive on the amount of the Severance Payments which are in excess of the
Threshold Amount (as defined below), are greater than or equal to the Threshold
Amount, Executive shall be entitled to the full benefits payable under this
Agreement.

 

(B) If the Threshold Amount is less than (x) the Severance Payments, but greater
than (y) the Severance Payments reduced by the sum of (1) the Excise Tax and (2)
the total of the Federal, state, and local income and employment taxes on the
amount of the Severance Payments which are in excess of the Threshold Amount,
then the benefits payable under this Agreement shall be reduced (but not below
zero) to the extent necessary so that the maximum Severance Payments shall not
exceed the Threshold Amount. To the extent that there is more than one method of
reducing the payments to bring them within the Threshold Amount, Executive shall
determine which method shall be followed; provided that if Executive fails to
make such determination within 45 days after the Bank has sent Executive written
notice of the need for such reduction, the Bank may determine the amount of such
reduction in its sole discretion.

 

For the purposes of this Paragraph 8(d)(iv), “Threshold Amount” shall mean three
times Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by Executive with respect to such excise tax.

 

(ii) The determination as to which of the alternative provisions of Paragraph
8(d)(iv)(A) shall apply to Executive shall be made by KPMG LLP or any other
nationally recognized accounting firm selected by the Bank (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Bank
and Executive within 15 business days of the Date of Termination, if applicable,
or at such

 

8



--------------------------------------------------------------------------------

earlier time as is reasonably requested by the Bank or Executive. For purposes
of determining which of the alternative provisions of Paragraph 8(d)(iv)(A)
shall apply, Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals for
the calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of Executive’s residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. Any determination by the Accounting Firm shall be
binding upon the Bank and Executive.

 

(e) Fees and Expenses. The Bank shall pay to the Executive all reasonable legal
and arbitration fees and expenses incurred by Executive in successfully
obtaining or enforcing any right or benefit provided in Section 8 of this
Agreement.

 

9. Non-competition and Confidential Information.

 

(a) Non-competition. During the term of Executive’s employment with the Bank,
and, if Executive’s employment with the Bank terminates for any reason at least
90 days prior to a Change in Control, then during the period after such
termination of employment equal to the longer of (x) one year following the Date
of Termination, and (y) two years following the Date of Termination if the
Executive receives payments or benefits pursuant to Sections 7(b), 7(d) or 8(c)
hereof, the Executive will not, directly or indirectly, whether as owner,
partner, shareholder, consultant, agent, employee, co-venturer or otherwise, or
through any person, association or entity, become an employee of or a consultant
to, become a Director of or acquire any ownership interest in, or carry on,
operate, manage, control, or become involved in any manner with any bank (or any
financial institution that engages in consumer banking) that maintains or
operates an office or branch in any city or town where the Bank maintains or
operates an office or branch as of the Date of Termination, nor will Executive
attempt to hire any employee of the Bank, assist (but not including giving
references) in such hiring by any other person, association or entity, encourage
any such employee to terminate his or her relationship with the Bank, or solicit
or encourage any customer of the Bank to terminate or reduce its relationship
with the Bank, or to conduct with any other person, association or entity any
business or activity which such customer conducts or could conduct with the
Bank, whether or not the Bank’s relationship with such customer was originally
established in whole or in part by the Executive; provided, however, that the
foregoing shall not prohibit the Executive from owning up to two percent (2%) of
the outstanding stock of a publicly traded company engaged in the banking or
financial services industry.

 

(b) Confidential Information. The Executive will not at any time disclose to any
other person, association or entity (except as required by applicable law or in
connection with the performance of his duties and responsibilities hereunder),
or use for his own benefit or gain, any confidential information of the Bank
obtained by him incident to his employment with the Bank. The term “confidential
information” includes, without limitation, financial information, business
plans, business practices, customer lists, prospects and opportunities (such as
lending relationships, trust relationships, financial product developments, or
possible acquisitions or dispositions of businesses or facilities) which have
been implemented, discussed or considered by the Bank but does not include any
information which has become part of the public domain by means other than the
Executive’s non-observance of his obligations hereunder.

 

9



--------------------------------------------------------------------------------

(c) Relief. The Executive agrees that the Bank shall be entitled to injunctive
relief for any breach by him of the covenants contained in Section 9(a) or 9(b).
Notwithstanding anything herein or in any option plan or agreement to the
contrary, with respect to any stock option granted to the Executive by the Bank
on or after the date hereof (the “New Options”), upon any breach by Executive of
the covenants contained in Section 9(a) then (i) all New Options shall
immediately terminate and be of no further force and effect, and (ii) with
respect to any New Options that were exercised during the one year period
immediately prior to such breach (A) to the extent Executive owns any shares
that he received as a result of such option exercise, then Executive shall sell
to the Bank (and the Bank shall purchase from Executive) such shares for an
aggregate purchase price equal to the lesser of (x) the aggregate exercise price
paid by Executive for such shares, or (y) the fair market value of such shares,
and (B) to the extent Executive no longer owns any shares that he received as a
result of such option exercise, the Executive shall pay to the Bank an amount of
cash equal to the sum of (x) any gain realized upon the exercise of such option,
and (y) any gain realized upon the sale or transfer of such shares.

 

(d) Interpretation. In the event that any provision of this Section 9 shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a period of time, too large a geographic
area, or too great a range of activities, it shall be interpreted to extend only
over the maximum period of time, geographic area, or range of activities as to
which it may be enforceable. As used in this Section 9, the term “Bank” means
the Bank and its affiliates.

 

10. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which he is a
party or is bound, and that he is not now subject to any covenants against
competition or similar covenants which would affect the performance of his
obligations hereunder.

 

11. Withholding. All payments made by the Bank under this Agreement shall be net
of any tax or other amounts required to be withheld by the Bank under applicable
law.

 

12. Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof shall be settled by arbitration in
accordance with the rules of the American Arbitration Association in the City of
Boston. Such arbitration shall be conducted in the City of Boston in accordance
with the rules of the American Arbitration Association. Judgment upon the award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof.

 

13. Assignment; Successors and Assigns, etc. Neither the Bank nor the Executive
may make any assignment of this Agreement or any interest herein, by operation
of law or otherwise, without the prior written consent of the other party;
provided, however, that the Bank may assign its rights under this Agreement
without the consent of the Executive in the event the Bank shall hereafter
effect a reorganization, consolidate with or merge into any other party, or
transfer all or substantially all of its properties or assets to any other
party.

 

10



--------------------------------------------------------------------------------

14. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

15. Enforceability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law. The provisions of Sections 8(d), 8(e), 9 and 12
shall survive the termination of this Agreement.

 

16. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by registered or certified mail, postage prepaid, to the Executive at
the last address the Executive has filed in writing with the Bank or, in the
case of the Bank, at its main office, attention of the President.

 

17. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by duly authorized representatives of the
Bank.

 

18. Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts.

 

19. Entire Agreement. This Agreement is complete and all promises,
representations, understandings, inducements and agreements by or between the
parties with respect to the subject matter hereof are expressed herein or are
hereby waived, in which case they shall be null and void and of no further force
and effect.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Bank and the Executive, as of the date first above written.

 

MASSBANK

By:

 

/s/ Gerard H. Brandi

--------------------------------------------------------------------------------

   

Gerard H. Brandi

Title:

 

President

   

/s/ William F. Rivers

--------------------------------------------------------------------------------

   

William F. Rivers

 

12